 
Exhibit 10.1
 
Amendment to Employment Agreement
 
This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Addendum”), is entered into as of
February 12, 2020, by and between Charlie’s Holdings, Inc., a Nevada corporation
(f/k/a True Drink Holdings, Inc., hereinafter the “Company”), and Brandon Stump
(“Executive”).
 
WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated April 26, 2019 (the “Agreement”);
 
WHEREAS, the regulatory environment and the Company’s market capitalization have
changed materially from what was anticipated when the parties entered into the
Agreement; and
 
WHEREAS, the Company and Executive desire to amend certain terms of the
Agreement, as more particularly set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and Addendums herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1. Equity Awards. The Market Capital Milestones set forth in Exhibit A to the
Agreement, and the Stock Compensation set forth in Exhibit B to the Agreement as
the same relate to annual awards based on 50% of the Executive’s base salary,
are deleted in their entirety. The Financial Milestones set forth in Exhibit A
shall remain in full force and effect. The parties agree and acknowledge that,
as a result of the foregoing, the equity compensation owed, owing or to be
issued to the Executive as a result of the achievement of the Market
Capitalization Milestones, or annual awards based on 50% of the Executive’s base
salary, are void, and shall terminate and be of no force and effect.
 
2. Cash Bonus. The parties shall defer payment of the Annual Bonus for 2019 as
calculated by Section 3(b) to December 31, 2020, which Annual Bonus shall accrue
on the books and records of the Company.
 
3. Acknowledgement. The Company acknowledges that the changes to the Executive’s
compensation herein, reflect a significant waiver of potential compensation by
the Executive being made as an accommodation to the Company. Accordingly, and
without any assurances, the Company will consider these accommodations in any
future negotiation or grant of equity compensation to the Executive and agrees
that discussion on a new contract will occur in 2020.
 
4. No Modification. Except as specifically set forth herein the Agreement
remains in full force and effect without any changes or modifications.
 
5. Incorporation. The provisions of Sections 15-24 of the Agreement are hereby
incorporated herein.
 
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
 
 
 
 

 
 
IN WITNESS WHEREOF, the parties have executed this Addendum effective on the
date and year first above written.
 
 
 
 Charlie’s Holdings, Inc.
 
By:  /s/ Brandon Stump
Name: Brandon Stump
Title: Chief Executive Officer

 

 
 
 
 
 
 
